Title: From James Madison to Anthony Merry, 17 October 1805
From: Madison, James
To: Merry, Anthony


          
            Sir,
            Department of State October 17th. 1805
          
          I have the Honor to enclose Copies of a Letter from Messrs. Johnston, Pringle and Sherlock of Baltimore, owners of the Schooner Hannah Maria and her Cargo, and of the Deposition of Mr. A. S. Thomas of Baltimore referred to therein, exhibiting the Circumstances of the Detention of that Vessel by the British Ship of War Diana. It must be evident that whatsoever might be the Cause or the Pretext, which induced the Capture, the Detention, on board of the Ship of War, of the Supercargo, Master and Crew of the Schooner for so long a Peri⟨od⟩; as is stated in the Letter from the Supercargo, of which a Copy is enclos⟨ed⟩; and the Conversion of her into a Crui⟨zer⟩; before any legal Adjudication took p⟨lace⟩; whereby the Proprietors are debarre⟨d⟩; from the usual Means of vindicating their Rights, are Irregularities with⟨out⟩; Excuse and perhaps without Preced⟨ent⟩; and I am led by the Persuasion th⟨at⟩; you will look upon them to be such, to request for the Parties concerned the Benefit of your Go⟨od⟩; Offices in promoting the Justice which is due to them. I have the Honor to be &a.
          
            (Signed) James Madison
          
        